Tilson, Judge:
In this appeal for a reappraisement, counsel for the respective parties have stipulated that the issues involved herein are the same in all material respects as were the issues involved in United States v. Pitcairn, C. A. D. 334, and the record therein has been admitted in evidence in this case.
Upon the agreed facts and following the cited authority, I find and hold the proper dutiable export values of the merchandise covered by this appeal to be the values found by the appraiser, less any amounts added by the importer on entry to meet advances made by the appraiser in similar cases then pending on appeal.
Judgment will be rendered accordingly.